Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 11, 13, 14 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Schmidt (US 2014/0051582).
Schmidt teaches a device for energy transmission (superconducting cable line is able to provide DC transmission, abstract) comprising a superconducting transmission line including a solid cylindrical superconductor conductor element (para. 0020; fig. 2, #4), a coolant channel for cooling an inner region of the transmission line with a fluid coolant, the channel surrounding the solid cylindrical superconducting element (fig. 2, HR; para. 0024), wherein the transmission line comprises a vacuum insulated sleeve thermally isolating the inner region of the transmission line from a warmer outer surrounding area (abstract) a feed device for feeding fluid at an end region of the line into the coolant channel, wherein the line is free of internally arranged feed devices for feeding coolant at locations away from the end region (para. 0020).
Regarding claim 3, Schmidt teaches a line shield surrounding the conductor element (metal shield, para. 0023; fig. 1, #10), annular insulation layer comprising fluid (HR) between the superconducting element and the line shield (para. 0023-0024).
Regarding claim 11 and 13, Schmidt teaches two coolant paths for transporting fluid coolant in opposite directions (able to flow coolant in opposite directions, para. 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7, 11, 13 and 1, 3, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2014/0051582) in view of EP 0807938.
Schmidt teaches a product as described above in claim 1, but fails to teach coolant channel comprises a smooth walled tube over at least a majority portion of the extent of the transmission line.
‘938, however, teaches a DC superconducting transmission cable (abstract) wherein the coolant flow is within duct which is a “smooth” tubular element (col. 4, lines 20-21).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the coolant flow is within duct which is a “smooth” tubular element in Schmidt in order to provide a configuration known in the art as taught by 938.
Regarding claim 11 and 13, 938 teaches two coolant paths for transporting fluid coolant in opposite directions (fig. 1, #11, 12; col. 5, line 55-col. 6, line 20).
Regarding claim 1, if Schmidt fails to teach the device is for DC transmission, 938 will be applied herein.
938 relates to DC superconducting transmission cables (see generally abstract, fig. 1-3; col. 2, lines 1-5, col. 5, lines 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cable of Schmidt configured to be useable as a DC superconducting transmission cable as taught by 938.

Claim 3-4, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of WO9641352.
Schmidt teaches the superconducting cable as described with respect to claim 1 above but fails to teach the specific insulation structure as claimed.
With respect to claims 3-4, 6, and 12, WO9641352 teaches (page 1, line 3 to page 5, line 10; Fig. 1-6 and page 1, line 1-pagep. Line 6) a cable with two conductors having insulation between and a device thermally insulating from outside, the conductors coaxially arranged around a central coolant channel, with internal conductor 14 in the shielding layer 18 which is made of layers of paper with carbon added and one layer of duplex paper, the insulating layer 19 having 34 insulating paper tapes with total thickness 5 mm, the insulating shielding layer 20 having another duplex paper tape and a layer of paper tape with carbon added, the same insulating gas or liquidation gas can be used as refrigerant. 
It would have been obvious to one of ordinary skill in the art to apply the known structure of the coolant channel into an annular dielectric insulating layer as disclosed by WO 9641352 into the overall cable structure of Schmidt
With respect to claim 8, WO9641352 teach specifically use of high temperature superconductors (page 1, lines 1-10). It would have been obvious to use high temperature superconducting materials specifically as the superconductor in the structure of Schmidt because ease of cooling is improved over older lower temperature superconductor technology. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of WO9641352 and US20080190646.
Schmidt teaches the superconducting cable as described with respect to claim 1 above but fails to teach using a high temperature superconductor of MgB2 as the superconductor therein.
US20080190646 teaches [0007] a superconducting power cable which desirably using high temperature superconductor and can be MgB2 because the cooling for such materials is achieved using environmentally clean liquid nitrogen for cooling as well as a small footprint. 
It would have been obvious to use MgB2 as the superconductive material within the structure of Schmidt to appreciate the benefits as taught therein by US20080190646 including a smaller footprint and a more environmentally clean coolant while still exhibiting good electrical properties. 

Claim 3-4, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of EP 0807938 and WO9641352.
Schmidt teaches the superconducting cable as described with respect to claim 1 above but fails to teach the specific insulation structure as claimed.
With respect to claims 3-4, 6, and 12, WO9641352 teaches (page 1, line 3 to page 5, line 10; Fig. 1-6 and page 1, line 1-pagep. Line 6) a cable with two conductors having insulation between and a device thermally insulating from outside, the conductors coaxially arranged around a central coolant channel, with internal conductor 14 in the shielding layer 18 which is made of layers of paper with carbon added and one layer of duplex paper, the insulating layer 19 having 34 insulating paper tapes with total thickness 5 mm, the insulating shielding layer 20 having another duplex paper tape and a layer of paper tape with carbon added, the same insulating gas or liquidation gas can be used as refrigerant. 
It would have been obvious to one of ordinary skill in the art to apply the known structure of the coolant channel into an annular dielectric insulating layer as disclosed by WO 9641352 into the overall cable structure of Schmidt
With respect to claim 8, WO9641352 teach specifically use of high temperature superconductors (page 1, lines 1-10). It would have been obvious to use high temperature superconducting materials specifically as the superconductor in the structure of Schmidt because ease of cooling is improved over older lower temperature superconductor technology. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of EP 0807938 and WO9641352 and US20080190646.
Schmidt teaches the superconducting cable as described with respect to claim 1 above but fails to teach using a high temperature superconductor of MgB2 as the superconductor therein.
US20080190646 teaches [0007] a superconducting power cable which desirably using high temperature superconductor and can be MgB2 because the cooling for such materials is achieved using environmentally clean liquid nitrogen for cooling as well as a small footprint. 
It would have been obvious to use MgB2 as the superconductive material within the structure of Schmidt to appreciate the benefits as taught therein by US20080190646 including a smaller footprint and a more environmentally clean coolant while still exhibiting good electrical properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735